 

Exhibit 10(e)-6

 

AMENDED AND RESTATED AGREEMENT (2009)
WITH WILLIAM A. COOPER

 

THIS AGREEMENT is made and entered into as of July 31, 2009 between TCF
FINANCIAL CORPORATION, a Delaware corporation (the “Company”) and WILLIAM A.
COOPER (“Cooper”).

 

R E C I T A L S:

 

WHEREAS, the Company is a bank holding company and Cooper is now and has been
Chairman of the Board of the Company; and

 

WHEREAS, Cooper has been elected Chief Executive Officer of the Company
effective July 26, 2008; and

 

WHEREAS, Cooper and the Company are parties to an agreement dated as of
January 25, 2005 (the “Chairman’s Agreement”) and the Supplement to Chairman’s
Agreement dated as of January 25, 2005 (the “Supplement”) and an Amended and
Restated Agreement dated as of July 31, 2008 (the “Amended Agreement”);

 

WHEREAS, Cooper and the Company wish to enter into this Agreement effective as
of the date hereof to provide for the amendment and restatement of the
Chairman’s Agreement and the Supplement as amended by the Amended Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, the parties agree as follows:

 

1.       Employment   and   Duties.      During   the   term  of  this 
Agreement  as  set  forth  in  paragraph  2  below,   Cooper shall  be 
employed  as  Chief  Executive  Officer  of  the Company  with  overall 
responsibility  for  the  business  and  affairs  of  the  Company  and 
Cooper’s powers and  authority  shall  be  superior  to  those  of  any  other 
officer  or  employee of  the  Company  or  its  subsidiaries.    If  elected, 
Cooper also  agrees  to  continue to serve  as Chairman  of the  Board  of 
Directors  of  the  Company.    In  discharging  such  duties  and 
responsibilities, Cooper may  also  serve  as  an  executive  officer and/or
director of any direct or indirect subsidiary of the Company (collectively, the
“TCF Subsidiaries”).  During the term of this Agreement, Cooper shall apply on a
substantially full-time basis (allowing for usual vacations and sick leave) all
of his skill and experience to the performance of his duties in his positions
with the Company and the TCF Subsidiaries.  It is understood that Cooper may
have other business investments and participate in other business ventures which
shall not interfere or be inconsistent with his duties under this Agreement. 
Cooper shall perform his duties at the Company’s principal executive offices in
Wayzata, Minnesota or at such other location as may be mutually agreed upon by
Cooper and the Company;

 

1

--------------------------------------------------------------------------------


 

provided that Cooper shall travel to other locations at such times as may be
necessary for the performance of his duties under this Agreement.

 

2.       Term of Employment.  This Agreement shall commence on the date hereof
and shall continue through December 31, 2014; provided that the term shall be
automatically extended for one year on each January 1st commencing January 1,
2015 unless either party gives written notice of non-renewal to the other three
months prior to the date on which the automatic extension would be effective.

 

3.       Compensation and Benefits.  During the term of this Agreement, Cooper
shall be entitled to the following compensation and benefits:

 

(a)          Base Salary, Bonus.  Cooper shall receive:

 

(i)                                     Effective August 3, 2009, a base salary
of Nine Hundred Fifty Thousand Dollars ($950,000.00) payable in accordance with
the Company’s customary payroll practices; and

 

(ii)                                  Such bonus as may be awarded from time to
time by the Board of Directors or Compensation Committee of the Company.

 

(b)         Stock Incentives.  Cooper has received stock options and restricted
stock under the terms and conditions set forth in a Restricted Stock Agreement
dated July 31, 2008 between the Company and Cooper (the “Restricted Stock
Agreement”) and a Non-Qualified Stock Option Agreement dated July 31, 2008
between the Company and Cooper (the “Option Agreement”) (the Option Agreement
collectively with the Restricted Stock Agreement are referred to as the “Award
Agreements”) pursuant to the TCF Financial Incentive Stock Program, as amended
and restated October 20, 2008 (the “TCF Incentive Stock Program”).  Additional
awards, if any, of stock options, restricted stock and stock appreciation rights
would be made under any stock based plan from time to time adopted by the
Company (the “Stock Plans”) as from time to time determined by the Board of
Directors or Compensation Committee of the Company.  Cooper shall not receive
director’s fees paid to non-employee directors or an annual fee for serving as
Chairman.

 

(c)          Reimbursement of Expenses.  The Company shall reimburse Cooper for
all business expenses properly documented, including without limitation,
Cooper’s legal fees incurred in the preparation of this Agreement.  Any such
payments shall be made no later than 2 ½ months after the end of the calendar
year in which the expense was incurred.

 

(d)         Aircraft.  Cooper shall be entitled to use of the Company’s
corporate aircraft at the Company’s expense, provided that Cooper shall be
responsible for all individual income taxes resulting from his use of the
aircraft for non-business travel.

 

2

--------------------------------------------------------------------------------


 

(e)          Other Benefits.  Cooper shall be entitled to participate in and
shall be included in any employee benefit plan, pension plan, supplemental
employee retirement plan, fringe benefit programs or similar plan of the Company
now existing or established hereafter to the extent that he is eligible under
the general provisions thereof.

 

(f)            Perquisites.  Cooper shall be entitled to other perquisites
provided to executive officers, subject to annual review by the Compensation
Committee of the Board of Directors.  Payment of perquisites, if any, shall be
made no later than 2 ½ months after the end of the calendar year in which Cooper
was entitled to such payments.

 

(g)         Return of Compensation under Section 304 of the Sarbanes-Oxley Act. 
Notwithstanding anything in this Agreement to the contrary, in the event of a
restatement of financial results by the Company, the Audit Committee of the
Board of Directors shall determine (after reasonable notice to Cooper and an
opportunity for Cooper, together with his legal counsel, to be heard before the
Audit Committee) whether or not repayment of any compensation is required under
Section 304 of the Sarbanes-Oxley Act.  If the Audit Committee determines that
such repayment is required, the Committee shall make a demand for repayment by
Cooper of any bonus or other incentive-based or equity-based compensation, and
any profits realized from the sale of TCF stock or other TCF securities, which
are required to be returned to the Company as a result of Section 304 of the
Sarbanes-Oxley Act.  Cooper shall promptly tender such repayment unless he
disputes the findings of the Audit Committee.

 

4.                      Termination of Employment.

 

(a)   Termination without Cause.  In the event Cooper’s employment with the
Company is terminated by the Company without Cause during the term of this
Agreement, Cooper shall be entitled to any remaining Base Salary (as set forth
in paragraph 3) determined from the date of termination through the end of the
applicable term of this Agreement.  Company shall pay any remaining Base Salary
in a single sum payment promptly but not later than 2 ½ months after the end of
the calendar year in which the termination occurs.

 

(b)   Termination for Good Reason by Cooper.   By following the procedure set
forth in paragraph 4(d), Cooper shall have the right to terminate his employment
with the Company for “Good Reason” in the event there is: (i) any material
diminution in the scope of Cooper’s authority and responsibility (provided,
however, in the event of any illness or injury which disables Cooper from
performing his duties, the Company may reassign Cooper’s duties to one or more
other employees until Cooper is able to perform such duties); (ii) a material
diminution in Cooper’s base compensation (salary, bonus opportunity, benefits or
perquisites); (iii) a material diminution in the authority, duties,
responsibilities of the supervisor to whom Cooper is required to report; (iv) a
material diminution in the budget over which Cooper retains authority; (v) a
material change in geographic location at which Cooper must perform the
services; (vi) any other action or inaction that constitutes a material breach
by the Company of this Agreement.  If the employment of Cooper is terminated by
him for Good Reason, Cooper shall be

 

3

--------------------------------------------------------------------------------


 

entitled to any remaining Base Salary (as set forth in paragraph 3) determined
from the date of termination through the end of the applicable term of this
Agreement.  Company shall pay any remaining Base Salary in a single sum payment
promptly but not later than 2 ½ months after the end of the calendar year in
which the termination occurs.

 

(c)   Termination for Cause by the Company.  Termination for Cause shall include
the following:  (i) engaging in willful and recurring misconduct in not
following the legitimate directions of the Board of Directors of the Company
after fair warning; (ii) conviction of a felony and all appeals from such
conviction have been exhausted; (iii) engaging in habitual drunkenness;
(iv) excessive absence from work which absence is not related to disability,
illness, sick leave or vacations; or (v) engaging in continuous conflicts of
interest between his personal interests and the interests of the Company after
fair warning.

 

(d)   Notice and Right to Cure.  In the event Cooper proposes to terminate his
employment for Good Reason under paragraph (4)(b) above, Cooper shall first
provide written notice to the Company of the existence of the condition
described as Good Reason in paragraph 4(b) above not less than 90 days after the
initial existence of the condition.  The Company will have an opportunity to
correct any curable situation to the reasonable satisfaction of Cooper within
the period of time specified in the notice which shall not be less than thirty
(30) days.  If such correction is not so made or the circumstances or situation
is such that it is not curable, Cooper may, within thirty (30) days after the
expiration of the time so fixed within which to correct such situation (but not
more than two years after the initial existence of the Good Reason), give
written notice to the Company that his employment is terminated for Good Reason
effective forthwith.

 

5.       Effect of Termination of Service on July 31, 2008 Restricted Stock
Grant.  Notwithstanding anything to the contrary in the Amended and Restated
Restricted Stock Agreement effective as of January 20, 2009 (the “Amended
Restricted Stock Agreement”), it is agreed and understood that the following
provisions will apply to the restricted stock (the “Shares”) granted to Cooper
effective July 31, 2008:

 

(a)          Termination for Cause by the Company, Retirement or Voluntary
Resignation.  In the event the employment of Cooper is terminated by the Company
for Cause (as defined in paragraph 4(c) above), or Cooper retires or voluntarily
terminates his employment with the Company without Good Reason (as defined in
paragraph 4(b) above), all Shares which have not vested and remain subject to
the Restricted Period (as defined in the Amended Restricted Stock Agreement) at
the time of such event shall be forfeited and returned to TCF Financial.

 

(b)         Termination of Service by Reason of Disability or Death. In the
event of Cooper’s disability (as determined by the Committee) or death, Cooper
shall be entitled to a prorated number of Shares that remain subject to the
Restricted Period (as defined in the Amended Restricted Stock Agreement) at the
time of such event; the determination of which shall be made in accordance with
the terms and conditions set forth in paragraph

 

4

--------------------------------------------------------------------------------


 

2(b) of the Amended Restricted Stock Agreement, including without limitation the
vesting schedule.  The prorated amount shall equal: the number of Shares, if
any, that vest under subparagraphs 2(b)(i), 2(b)(ii) and/or 2(b)(iii) of the
Amended Restricted Stock Agreement, multiplied by a fraction, the numerator of
which is the number of full calendar months Cooper was employed by TCF Financial
from August 1, 2008 through the date of such termination; and the denominator of
which is 41.

 

(c)          Termination of Employment by Cooper for Good Reason or by Company
without Cause.  In the event Cooper terminates his employment with the Company
for Good Reason (as defined in paragraph 4(b) above) or his employment with the
Company is terminated by the Company without Cause, Cooper shall be entitled to
the Shares when, as and if they become vested in accordance with the terms and
conditions set forth in paragraph 2(b) of the Amended Restricted Stock
Agreement including without limitation the vesting schedule, without the
requirement that Cooper continue in the employ of the Company.

 

6.                      Covenant Not to Compete; Non-Solicitation Covenant.

 

(a)          Covenant Not to Compete.  During the term of this Agreement, Cooper
agrees that he will not directly or indirectly substantially compete with TCF
Financial, TCF National Bank, TCF National Bank Arizona or their respective
subsidiaries in the Relevant Market.  The “Relevant Market” is financial
businesses located in the States of Arizona, Michigan, Minnesota, Iowa, North
Dakota, South Dakota, Colorado and Wisconsin, and the Chicago metropolitan area.

 

(b)   Non-Solicitation Covenant.  During the term of this Agreement, Cooper
agrees that, except with the prior written permission of the Board of Directors
of TCF Financial, he will not offer to hire, entice away, or in any manner
attempt to persuade any officer, employee, or agent of TCF Financial, TCF
National Bank or TCF National Bank Arizona or any of their subsidiaries to
discontinue his or her relationship with TCF Financial, TCF National Bank, TCF
National Bank Arizona or any of their subsidiaries nor will he directly or
indirectly solicit, divert, take away or attempt to solicit any business of the
Company or any of its subsidiaries as to which Cooper has acquired any knowledge
during the term of his employment with the Company or his service as a director
of TCF Financial.

 

(c)   Extension of Terms of Covenant Not to Compete and Non-Solicitation
Covenant.  In consideration for the acceleration of benefits under the Award
Agreements upon a Change in Control as defined in the TCF Incentive Stock
Program, Cooper’s obligations under paragraphs 6(a) and 6(b) shall be extended
for three (3) years following any such Change in Control; provided, however,
that during such extended period Cooper may be permitted to engage in
activities  otherwise prohibited by paragraphs 6(a) and 6(b) with the prior
written permission of the Board of Directors of the Company, which shall not be
withheld if the nature and extent of such activity would be immaterial or
inconsequential to the Company.

 

5

--------------------------------------------------------------------------------


 

(d)   Remedies.  If Cooper commits a breach, or threatens to commit a breach, of
any of the provisions of this paragraph 6, the Company shall have the right of
specific performance in addition to any rights and remedies otherwise available
at law or in equity.

 

7.       Certain Additional Payments by the Company.

 

(a)   Gross-Up Payment.  Anything to the contrary notwithstanding, in the event
it shall be determined that any payment, distribution or benefit made or
provided by the Company (or any successor thereto) to or for the benefit of
Cooper (whether pursuant to this Agreement, the Award Agreements or otherwise)
(a “Payment”) would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”) or any interest or
penalties with respect to such excise tax (such excise tax, together with any
such interest and penalties, are collectively referred to as the “Excise Tax”),
then the Company shall pay Cooper in cash an amount (the “Gross-Up Payment”)
such that after payment by Cooper of all taxes (including any interest or
penalties imposed with respect to such taxes), including but not limited to
income taxes (and any interest and penalties imposed with respect thereto) and
any additional Excise Tax, imposed upon the Gross-Up Payment, Cooper retains
(after payment of such taxes, interest and penalties) an amount of the Gross-Up
Payment equal to the Excise Tax imposed on the Payments.  Any such Gross-Up
Payments shall be made promptly, and in no event later than the end of the
calendar year following the year in which the right to Gross-Up Payment arises.

 

(b)   Determination of Gross-Up Payment.  Subject to paragraph (c) below, all
determinations required to be made under this Agreement or under the Award
Agreements, including whether a Gross-Up Payment is required and the amount of
the Gross-Up Payment, shall be made by the firm of independent public
accountants selected by the Company to audit its financial statements for the
year immediately preceding a Change in Control (the “Accounting Firm”) which
shall provide detailed supporting calculations to the Company and Cooper within
thirty (30) days after a Payment is made.  In the event that the Accounting Firm
is serving as accountant or auditor for the individual, entity or group
effecting the Change in Control, Cooper shall appoint another nationally
recognized accounting firm to make the determinations required under this
paragraph (which accounting firm shall then be referred to as the “Accounting
Firm”).  All fees and expenses of the Accounting Firm in connection with the
work it performs pursuant to this paragraph shall be promptly paid by the
Company.  A Gross-Up Payment (as determined pursuant to this paragraph) shall be
paid by the Company to Cooper within five (5) days of the receipt of the
Accounting Firm’s determination.  If the Accounting Firm determines that no
Excise Tax is payable by Cooper, it shall furnish Cooper with a written opinion
that failure to report the Excise Tax on Cooper’s applicable federal income tax
return would not result in the imposition of a negligence or a similar penalty. 
Any determination by the Accounting Firm shall be binding upon the Company and
Cooper.  As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm, it is
possible that Gross-Up Payments which will not have been made by the Company
should have

 

6

--------------------------------------------------------------------------------


 

been made (“Underpayment”).  In the event that the Company exhausts its remedies
pursuant to paragraph (c) below, and Cooper is thereafter required to make a
payment of Excise Tax, the Accounting Firm shall promptly determine the amount
of the Underpayment that has occurred and any such Underpayment shall be paid by
the Company to Cooper within five (5) days after such determination.

 

(c)   Contest.  Cooper shall notify the Company in writing of any claim made by
the Internal Revenue Service that, if successful, would require the Company to
pay a Gross-Up Payment.  Such notification shall be given as soon as practicable
but no later than sixty (60) business days after Cooper knows of such claim, but
in no event later than ten (10) business days prior to the Internal Revenue
Service response due date, at which time Cooper shall apprise the Company of the
nature of such claim and the date on which such claim is requested to be paid. 
Cooper shall not pay such claim prior to the expiration of the thirty (30) day
period following the date on which it gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due).  If the Company notifies Cooper in writing prior to the
expiration of such period that it desires to contest such claim, Cooper shall:

 

(i)                 give the Company any information reasonably requested by the
Company relating to such claim;

 

(ii)                  take such action in connection with contesting such claim
as the Company shall reasonably request in writing from time to time, without
limitation, accepting legal representation with respect to such claim by an
attorney selected by the Company and reasonably acceptable to Cooper;

 

(iii)                  cooperate with the Company in good faith in order
effectively to contest such claim;

 

(iv)                  permit the Company to participate in any proceedings
relating to such claim; provided, however, that the Company shall bear and pay
directly all costs and expenses (including additional interest and penalties)
incurred in connection with such contest and shall indemnify and hold Cooper
harmless, on an after-tax basis, for any Excise Tax or income tax, including
interest and penalties with respect thereto, imposed as a result of such
representation and payment of costs and expenses.  Without limitation on the
foregoing provisions of this paragraph (c), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct Cooper to pay the tax, interest and penalties claimed
and sue for a refund or contest the claim in any permissible manner, and Cooper
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Company shall determine; provided, however, that if the Company
directs Cooper to pay such claim and sue for a refund, the Company shall
advance, on an interest-free basis, the amount of such payment to Cooper
together with any Excise Tax and income taxes imposed with respect to such
advance or with respect to

 

7

--------------------------------------------------------------------------------


 

any imputed income with respect to such advance; and further provided that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of Cooper with respect to which such contested amount is claimed to
be due is limited solely to such contested amount.  Furthermore, the Company’s
control of the contest shall be limited to issues with respect to which a
Gross-Up Payment would be payable hereunder and Cooper shall be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.

 

(d)   If, after the receipt by Cooper of an amount advanced by the Company
pursuant to paragraph (c), Cooper becomes entitled to receive any refund with
respect to such claim, Cooper shall (subject to the Company’s complying with the
requirements of paragraph (c)) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after any income or
other taxes applicable thereto and assessed on Cooper have been paid by Cooper
from such refund).  If, after the receipt by Cooper of an amount advanced by the
Company pursuant to paragraph (c), a determination is made that Cooper shall not
be entitled to any refund with respect to such claim and the Company does not
notify Cooper in writing of its intent to contest such denial of refund prior to
the expiration of thirty (30) days after such determination, then such advance
shall be forgiven and shall not be required to be repaid and the amount of such
advance shall offset, to the extent thereof, the amount of Gross-Up Payment
required to be paid.

 

(e)   Section 409A of the Internal Revenue Code.  The arrangements described in
this Agreement and the Award Agreements are intended to comply with Section 409A
of the Internal Revenue Code to the extent such arrangements are subject to that
law.  The parties agree that they will negotiate in good faith regarding
amendments necessary to bring this Agreement into compliance with the terms of
that Section or an exemption therefrom as interpreted by guidance issued by the
Internal Revenue Service.  The parties further agree that to the extent any part
of this Agreement fails to qualify for exemption from or satisfy the
requirements of Section 409A, the affected arrangement may be operated in
compliance with Section 409A pending amendment to the extent authorized by the
Internal Revenue Service.  In such circumstances Company will administer this
Agreement in a manner which adheres as closely as possible to the existing terms
and intent of the Agreement while complying with Section 409A.  This paragraph
does not restrict Company’s rights (including, without limitation, the right to
amend or terminate) with respect to this Agreement to the extent such rights are
reserved under the terms of this Agreement.

 

8.       Attorney’s Fees.  In the event of a dispute between the Company and
Cooper relating to Cooper’s services hereunder or the terms or performance of
this Agreement, including, but not limited to, paragraphs 3(g) and 4(d) of this
Agreement, the Company shall promptly pay Cooper’s reasonable expenses of
attorney’s fees and expenses in connection with such dispute upon delivery of
periodic billings for same, provided that (i) Cooper shall promptly repay all
amounts paid under this paragraph 8 at the conclusion of such dispute if the
resolution thereof includes a finding that Cooper did not act in good faith in
the matter in dispute or in the dispute proceeding itself, and (ii) no

 

8

--------------------------------------------------------------------------------


 

claim for expenses of representation shall be submitted by Cooper unless made in
writing to the Board of Directors within 90 days after receipt of billing for
such representation.  Any such payment shall be made promptly, and in any event
no later than the end of the calendar year following the year in which the
expense was incurred.

 

9.       Other Benefits.  The benefits provided under this Agreement shall,
except to the extent otherwise specifically provided herein, be in addition to,
and not in derogation or diminution of, any benefits that Cooper or his
beneficiary may be entitled to receive under any other plan or program now or
hereafter maintained by the Company or TCF Subsidiaries.

 

10.     Successors.  The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company, to expressly
assume and agree to perform its obligations under this Agreement in the same
manner and to the same extent that the Company would be required to perform them
if no succession had taken place unless, in the opinion of legal counsel
mutually acceptable to the Company and Cooper, such obligations have been
assumed by the successor as a matter of law.  Cooper’s rights under this
Agreement shall inure to the benefit of, and shall be enforceable by, Cooper’s
legal representative or other successors in interest, but shall not otherwise be
assignable or transferable.

 

11.     Other Agreements.  This Agreement supersedes and replaces effective the
date hereof all prior agreements or understandings relating to the terms of
Cooper’s service with the Company, including the Chairman’s Agreement and the
Supplement, and the Amended Agreement, except as set forth herein.  Except as
specifically provided herein, this Agreement does not supersede or replace any
agreement between the Company and Cooper pursuant to any plans or programs of
the Company, including any stock option agreement, restricted stock agreement or
supplemental retirement agreement.

 

12.     Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first written above.

 

WITNESS:

 

TCF FINANCIAL CORPORATION

 

 

 

 

 

 

 

 

 

/s/ James Korstange

 

By

/s/ Gregory J. Pulles

 

 

 

Its

Vice Chairman and Secretary

 

 

 

 

 

 

 

 

 

 

 

WITNESS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Pamela J. Gordley

 

 

/s/ William A. Cooper

 

 

 

 

     William A. Cooper

 

 

10

--------------------------------------------------------------------------------